39


              OFFlCE          OF THE   ATTORNEY      GENERAL      OF TEXAS
                                           AUSTIN
GROVER SELLERS
ATZC)RNm cENm?*t.




  Eoaorbbla         W.   P.   Earw,    Jr.,
  Couaty Aukitor
  ubllar cobmtty
  &rm8tebd,T8xb8                                                                   t
  D8u Slrl                                         oplaioa to. 017210




                                                                   oa   raqllmt,       qeot*u




                                                   lewd 8emplo raaalpt
                                                  . Court, tha rid
                                                  . oollaokd $14.00:.:
                                              P. UOlhCt8 OOat8, t88U.8




                                 111 CkOtieOAttcX'Uby'r fW.18            dOV0
                                 tb8 abrritf'8 008t 88 M.00.               ?FOU
         thi.8 r80&,             l8 cOll5tyAuditor, 1 Ch-@@             th,
         Couaty Attommy Sbrlff,                    lto., vlth tb-        n
         tiva UODOt8, &lliqJ  W                     88 cOn.Otti     w      "F"'
                                                                         8UO
         offiaar,         88 Of dbk      l'9Wipt     18 L88u.d.
Eoaorebla U. P. &foll.        Jr,.    - Pam 2



          "#Or, tk J. P. timlit      tbr $1.00 trial f.0
     aad 85s or 85+ or tb $1.00 fine    vith tbo County
     Traaaunr, and tha oouaty in tura 188~88 t&a J.P.
     l Wvv8nt  for $3.00, vhloh 18 hi8 oorgR88tioo     ior
     8Wh trial.
           %8  qW8tiOll UlV.8  l 8 'to jU8t Vh80 th8 COUllty
     Attorney or sh8rffr 18 to report   th8ir foe l8 Collooted.
              %8t   UI ~.uU,
                           fOP 0~1f10&1On,     thBt  th8
     (;5..w    8ttOrtUy’8    f.0
                           l8 p8r 8U$&   vhlah Va8 OOllWt-
     ed by J, P. lo*. 6, b5,   (N8 not aetwlly    &van to
     tba Oounty Attbraey until X3946. The qUO8tiOtl h8
     8rlwo 88 to .vhatbr th18 item rhould be nported
     a8 aollaok&. by tb            Cowty   Attorwy   In l945 or 1946,
              @N    OontrntlOn 18 tl-& th. deto th. NO8lpt         18   l

     188Wd ty th8 J. P. or County Q&rk, lpd tM momy
     aotmlly collaoted by. tbea, &o~lQ be the date vhioh
                       llrs ooarldor that the CouatyAt-
     tha Oo wty sh o uld
     torwy  or Shorifi poalvad 8ad colleoted hl&yi,
     erra thou& J. P.;er ooua~y Ol+c act&l
     the&&~     Attommy Or 8hOSiif  8aOh mI1pIz 8 a t l
                     l



          “Supper,   la tke m8pXe hava   the ‘Uouaty Attor-
     say Y88 sot l otudly psld bli @icrb fee by the J. P.
     until 1946.         Ny quertloa 18;
              "1. 11%County Attorllsy’r       1925 .aWLml Vapoit
     8h o uldh a 8h o vth lr       item 80l   fe8aolleetad   or un-
     oolleoted?                                               .I’
              ?t aontentloa 18 that ruoh fee 18 deewd oolleot-,
     04 by     t L  County Attorney or Shbrlff  at tha tlm of the
              at of suah fine 8nd t&t   the date at rralttarwe to
    'm           unty Attornay by J. P. or County t3.ark18 lrnl8-
     vat.




     8Wh      0fifOW.r.
                                                                                     41



jioaor~blaW. P.          I?~mr.   Jr..   - Pm8 2

          .I a ll lpproolato             pur     o p llllo
                                                        M ga 8r dla
                                                                 the g
      qW8tloo lbova 8Wkd.”
            tit.      3897,V.A.O.S., ~OVid88 88          fO=OV8t




      rO8id.8 l SltOrO 8t&,lN8lrt 10              tripliO~t0 (OR fOrPI
      de8iga&ed          lpd lpproVO4    by    th8 Sta teAudito r )l oopy
      of vhleh rtrkmvat 8hall ba foruardod to tb     State
      Auditor b tbv Clvrkof      dlrtrlat oourt of uld
      oouaty vi ihtn                after    the 8mm hr
      be60 tiled 10 hi8                   copy t0 ba tiled
      rfth t& aquaty ldltor~              if my&     otherwfw nld         copy
      8hal.lk         tile4 Vlth tb,     aotml88lorierr'court.            said
      r.pOrt.~l              8hoV th. &aOUnt Of 811 t.08, WlEn188l0118
      l&d aoqmautloo8   vhatenr earwd by uld offleerCur-
      ing the tiecal yasa~ mul vvoomdly, abvll ahov t&m l-
      mouat as fee,, 0omml8810a8 u$d oompm88tloa8 oollacted
             durlag the tiwal year2 thirdly, uld report
                   OlttaiR    a ~Itw¶.aed8ktOlPeRt      Of   all   fW8,    OOIIL-
      mf8rfoag        rad    003Bpea8&tiOll8 earwd
                                              during the tiwrl
      yew uhioh vera act uolleetrd, togetbr vlth .tba ouly
      of tin perty    ovlag laid few, aonmtl8rloo8and compea-
      (Wtloa8. Sold report 8ballbe filed I&O&Uter than
      FObNU’y    18t tOlkrriw     th@ Oh&   Of th0 ti8Cd JIG-’
      ld for   ewh day after nld       date ttnt  fWd re ort
      XWMiZl8 not tiled, rid ottlaebvlmll bv llabL to a
      prmlty ot Tventiy Flvo (&GO)         a-8,      vhiah 6ay ba
      r8eovond by th oouaty io l 8uit brought for 8UOh
      pU?pOUI,    ~nd,fo edditloa    uld offiaer rhll Bo rub
       lt        to ~4-a     tX’olV OttiW. dbt8  w9fo, hl8t MS.,
       th C.S.
      11               p. 30, ah. 29, S&o. 58 A&r '932,44th
      mth, 2rd          CM., p. 1762,uh. 46!5,  sea. 9.  ,(Undor                 .
      Morlng wlded)
          Art. 3898, V.A.0.S.   prO~ldO8~ W0ng Other t&113&8,
that th8 fi8oal yem, vithim &a amartitiof tbr torqgolag
-tub*,   dull  bogin on J@~~tmry 18t Of vcrohJeer.

           ft 8hallbe aote6 that  uld Art. %3-f, 8uPr% Po*ld88
-4t   uld  report8 8h0W all feel, WltIRi88~0~8 and aW-8tiOn8
v~hmr owlred during th8 flroal year by the officer lMklng
8-h report;   th. @mount Of uld fW8, oOYSEi88iOil8  U&d O-a-
wtiOb8 ooJJeot& by 8af.dofflCrerdurlw th. ii8081 Jsrrr#8Qd
                                                                            42




la ltamlsvd 8titOPYIltof ln 8U8h fe88, eta., e8rrwd w uld
ottloer dvrlng the fiveal yvu vhlah voro sot oollvetod. Berr-
i5# th8w provl8loa8 in rlna, we ne 00 FM800 u&y tk8 couaty
AadltoP OUUIOt a88117 drtcrrmltn frw th0 mual r6pOrt th@
exmt amount8 eartad 8ad oo~8oted by th8 OfffcOr8 la qw8tioa.
            &id Artlab   3897, 8ujwa, pHbvlde8 for a rqmrt of foe8,
 *to., eollvotod by the ottloor m&lag the report. %2mrold ‘ool-
  leatad’ la thlr utlale 8~~8 to bo us&d la the 80088 of ~wal~d."
 fIrit aid fO.8 OOePi88icM8 alpOollps~tfOa8 hW0 bO8Q rroaSosd
  into the ooatroi or ou8tody of th8 ltwrlff or oounty attommy la
 qU88tlOa vo do not 8ee h0V 8Uah rhsHff or aOU#LtylttoWOJ oould
-truthfully report tint h8 -8   “eolleoted’ um.     In th elveat
 th8t   8UOh OftfOW    did Rot aOlhOt   Or Z'OWiW       8UOh fM8,   eta.,
durw   the SivaaL ~rar lo vhloh vam WIT euard but did re-
port w              l6 uaoolleoted for 8U5h mm,
          88 ea r tmd                              then if 8uch
fee8 me aolleotod or rsovlvvd by him during th, follovlag tlwpl
Jb8F b RU8t N&?Ort W     a8 oollected la 8Wh  8rrbS.'JWIlt
                                                         pa.

             Thwtfcm     it ii om   oplnro5 bawd       on the SaetaIn-
lore           the I.945 a a nua
        il8 tlat                    r eploof r th
                                               t oeo ualttoty r tiy
8h0d.d  &LOW tb      $5.00   ltel la quS8tlOa a8 8 SO0 urattd atid ua-
collecteb durl~ the tlwal ~aru,of 2943, ld uld offlaer!r
annual report    ior     the ourmat  firail yew of 1946,  vhea sade,
8hould regiortaaid dilfogu8at foe a8 colleoted.

                                        rOUP8   very    truly
                                    JLTK)wlWOBUBlULOFTEXA3



                                 : 8J
 RKiaid                                                A8818tatlt